DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 Dec 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In Claim 1 (at line 11) and Claim 14 (line 23) “first plow path” should likely read “first flow path”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-3, 6-8, and 10-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the upper surface of the inner annular ring undulates with two opposing troughs or the upper surface, along a minor arc extending 20 degrees up to 170 degrees of the 360 degrees of the inner annular ring”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 6 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the upper surface of the inner annular ring undulates with two opposing troughs or the upper surface, along a minor arc extending 20 degrees up to 170 degrees of the 360 degrees of the inner annular ring, is angled downward axially and radially outward toward the outer support, thereby 
Claim 14 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the upper surface of the inner annular ring undulates with two opposing troughs or the upper surface, along a minor arc extending 20 degrees up to 170 degrees of 4Amendment App. No. 16/391,941 Attorney Docket 08455.150US1 (17-10) the 360 degrees of the inner annular ring, is angled downward axially and radially outward toward the outer support, thereby defining an inclined surface portion of the upper surface”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The spelling error noted in the Claim Objections
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753